      Case 1:20-cv-03677-LGS-KHP Document 213
                                          212 Filed 02/17/21 Page 1 of 1




                                                                                 02/17/2021
Aarti Reddy                                                                                          via CM/ECF
+1 415 693 2103
areddy@cooley.com



February 17, 2021

Honorable Katherine H. Parker
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

Re: Nichols et al. v. Noom, Case No. 20-cv-3677 (LGS) (KHP)                                             02/17/2021

Dear Judge Parker:

Pursuant to the Court’s Individual Practices in Civil Cases Rule I.f, Defendants Noom, Inc. and Artem
Petakov (“Noom”) write with Plaintiffs’ consent to respectfully request a one-week extension of the
deadline to respond to Plaintiffs’ Motion to Modify the Stipulated Protective Order (ECF No. 209). In
accordance with the briefing schedule Your Honor ordered for this formal motion at the February 4, 2021,
conference, Plaintiffs filed their motion on February 12, 2021, and absent an extension of time, under the
briefing schedule Defendant’s response would be due on February 19, 2021. (ECF No. 195.)

Noom respectfully submits that it needs additional time to prepare its response because Plaintiffs’ formal
memorandum of law is twenty pages long and raises complex procedural and jurisdictional issues.
Should the Court grant this extension, Noom’s response would be due on February 26, 2021. This is
Noom’s first request for an extension of time for this response, and Plaintiffs do not oppose this request.

Respectfully submitted,

/s/ Aarti Reddy

Aarti Reddy
Counsel for Defendants Noom, Inc. and Artem Petakov




                           Cooley LLP 101 California Street 5th Floor San Francisco, CA 94111-5800
                                       t: (415) 693-2000 f: (415) 693-2222 cooley.com
